EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allison K. Gibson on 5/5/2022.

The application has been amended as follows: 

In claim 1, line 22, delete “and second layers”, insert --layer and the successive layer--.
In claim 1, line 25, delete “second”, insert --successive--.
In claim 1, line 28, after “the 3D part at or near”, delete “a” and insert --the--.

In claim 2, line 3, before “transfer medium”, delete “the” and insert --a--.

In claim 4, line 2, delete “second”, insert --successive--
In claim 4, line 2, before “plurality of intermediate layers”, delete “a” and insert -the--.

In clam 10, line 4, before “transfer medium”, delete “the’, and insert --a--.

In claim 11, line 9, delete “EP”, insert --electrostatographic--.
In claim 11, line 15, after “3D part at or near”, delete “a”, and insert --the--.
In claim 11, line 18, after “3D part at or near”, delete “a”, and insert --the--.

In claim 17, line 7, delete “electrophotographic”, insert --electrostatographic--.
In claim 17, line 21, after “3D part at or near”, delete “a”, and insert --the--.
In claim 17, line 23, before “non-adjoining window”, insert --the--.
In claim 17, line 25, after “3D part at or near”, delete “a”, and insert --the--.


On page 1 of the specification, after the title, insert --This application is a 371 of PCT/US2018/067901, filing date 12/28/2018.--


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and dependent claims 2-5 and 8-10, the prior art of record, such as Baecker, Ueda and Kim, does not disclose the additional limitation of “analyzing a digital representation of the 3D part to identify at least one feature of the 3D part at or near a minimum feature size, wherein the digital representation includes a plurality of slices corresponding to a plurality of layers of the 3D part, the plurality of layers including the first and second layers; generating instructions to develop and transfuse a subsequent layer more than once, wherein the subsequent layer falls within a non-adjoining window separated from the successive layer in the 3D part by a plurality of intermediate layers; and determining whether the step of discarding of the first layer, in combination with the step of generating instructions to develop and transfuse the subsequent layer more than once, would cause the at least one feature of the 3D part at or near the minimum feature size to fall below the minimum feature size.”  Baecker, Ueda and Kim do disclose many of the limitations of the claims, as discussed in the prior action mailed 1/16/2022, pages 4-16.  However, Baecker, Ueda and Kim do not disclose the above feature.
With respect to claim 11 and dependent claims 12-16, the prior art of record, such as Baecker, Ueda and Kim, does not disclose the additional limitation of “determining whether discarding the first layer, in combination with a non-adjoining window to reprint a subsequent layer, would cause the at least one feature of the 3D part at or near the minimum feature size to fall below the minimum feature size; retaining the first layer, after determining that the anticipated transfusion overlay error exceeds the overlay error specification but would cause the at least one feature of the 3D part at or near the minimum feature size to fall below the minimum feature size;” in combination with the other limitations of claim 11.  Baecker, Ueda and Kim do disclose many of the limitations of the claims, as discussed in the prior action mailed 1/16/2022, pages 4-16.  However, Baecker, Ueda and Kim do not disclose the above feature.
With respect to claim 17 and dependent claims 18-20, the prior art of record, such as Baecker, Ueda and Kim, does not disclose the additional limitation of “ascertaining whether a non-adjoining window to reprint a subsequent layer exists, wherein the non-adjoining window is separated from an intended position of the first layer in the 3D part by a predetermined number of intermediate layers that are each part of the plurality of layers; determining whether discarding the first layer, in combination with the non-adjoining window to reprint the subsequent layer, would cause the at least one feature of the 3D part at or near the minimum feature size to fall below the minimum feature size; and ceasing building of the 3D part when either (a) the non-adjoining window to reprint a subsequent layer exists or (b) discarding the first layer would cause the at least one feature of the 3D part at or near the minimum feature size to fall below the minimum feature size” in combination with the other limitations of claim 17.  Baecker, Ueda and Kim do disclose many of the limitations of the claims, as discussed in the prior action mailed 1/16/2022, pages 4-16.  However, Baecker, Ueda and Kim do not disclose the above feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK